DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification and Drawings
The applicant’s amended specification and drawings of 09/14/21 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method. Independent claim 11 is directed to a fluid analysis tool, which is a machine. Independent claim 20 is directed to a non-transitory computer-readable storage medium, which is a manufacture. All other claims depend on independent claims 1, 11, and 20. As such, claims 1, 3-11, and 13-22 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
generating, at the one or more processors using a neural network ensemble, a first prediction of the one or more properties using the measurement from the one or more fluid sensors (The prediction generation appears to be performed using mathematical relationships, equations, and/or calculations. For example, the applicant’s specification describes the invention in the context of equations (1) – (5). Furthermore, neural networks (and thus neural network ensembles) are expressed through mathematical relationships. Mathematical concepts represent abstract ideas.)
accessing the first prediction as input to generate a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS), thereby providing a more accurate prediction of the one or more properties than the first prediction (The prediction generation appears to be performed using mathematical relationships, equations, and/or calculations. For example, the applicant’s specification describes the invention in the context of equations (1) – (5). Furthermore, adaptive neuro-fuzzy inference systems are expressed 

Claims 3-10 and 21 depend on independent claim 1 and also recite its abstract limitations by virtue of their dependence.

Independent claims 11 and 20 are similar to claim 1 and recite similar abstract elements.

Claims 13-19 and 22 depend on independent claim 11 and also recite its abstract limitations by virtue of their dependence.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
A method comprising: obtaining, at one or more fluid sensors of a fluid analysis tool in a wellbore, a measurement of one or more properties of a downhole fluid, the fluid sensors communicatively coupled with one or more processors (Although this limitation recites different structural 
storing the second prediction on one or more non-transitory computer-readable storage media (A non-transitory computer-readable storage media is a structural element. However, this limitation merely uses a computer as a tool to perform an abstract idea. In addition, generically storing data on a non-transitory computer-readable storage media can be considered insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.)

Dependent claims 3-10 and 21 either disclose further abstract elements under step 2A, prong one (such as the limitations that further elaborate on the claimed first 

Independent claims 11 and 20 are similar to claim 1, and the analysis applied to claim 1 also applies to claims 11 and 20.

Dependent claims 13-19 and 22 are similar to claims 3-9 and 21, and the analysis applied to claims 3-9 and 21 also applies to claims 13-19 and 22.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

For the above reasons, claims 1, 3-11, and 13-22 do not qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-11, 13-14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al (US PgPub 20090030858) in view of Gabralla et al NPL (Gabralla, Lubna A.; Wahby, Talaat M.; Ojha, Varun K.; and Abraham, Ajith. (2014). Ensemble of Adaptive Neuro-Fuzzy Inference System Using Particle Swarm Optimization for Prediction of Crude Oil Prices. 2014 IEEE, 141-146.) and Yun et al NPL (Yun, Zhang; Quan, Zhou; Caixin, Sun; Shaolan, Lei; Yuming, Liu; and Yang, Song. (2008). RBF Neural Network and ANFIS-Based Short-Term Load Forecasting Approach in Real-Time Price Environment. IEEE Transactions on Power Systems, 23(2), 853-858.)

With respect to claim 1, Hegeman et al discloses:
A method (abstract)
obtaining, at one or more fluid sensors of a fluid analysis tool in a wellbore, a measurement of one or more properties of a downhole fluid, the fluid sensors communicatively coupled with one or more processors (figure 1, reference 125; paragraph 0033 states, “Sensor(s) of the fluid analyzer module 125 may provide measurements as the fluid is being pumped … In the case of optical sensors (e.g., a spectrometer), optical densities received from the optical sensors may be used to compute a formation fluid composition.” See also figure 3 and paragraph 0044, which states, “In some implementations, the example methods and apparatus described herein may be implemented using a permanent downhole 
generating, at the one or more processors using a neural network, a first prediction of the one or more properties using the measurement from the one or more fluid sensors (abstract states, “Apparatus and methods to perform downhole fluid analysis using an artificial neural network are disclosed.”; paragraph 0044 states, “used to measure fluid properties that can be communicated uphole to a data processor 254 and used to predict or estimate PVT fluid properties …” (emphasis mine).)
With respect to claim 1, Hegeman et al differs from the claimed invention in that it does not explicitly disclose: 
using a neural network ensemble
accessing the first prediction as input to generate a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS), thereby providing a more accurate prediction of the one or more properties than the first prediction
storing the second prediction on one or more non-transitory computer-readable storage media
With respect to claim 1, Gabralla et al NPL discloses:
using a neural network ensemble (page 142, column 2, first paragraph under section C. states, “The ensemble method depends on the behavior that a collection of predictor such as machine learning algorithms (neural network, support vector machine, decision trees and so on) can do better than the individual approaches …” In light of this teaching, it would be obvious to use a neural network ensemble instead of the single neural network disclosed in Hegeman et al for improved prediction capabilities. Please note that Gabralla et al NPL also discloses using an adaptive neuro-fuzzy inference system (ANFIS) (See last paragraph of page 141). However, the secondary reference of Yun et al NPL was determined to teach the next limitation involving ANFIS more precisely. That is why Gabralla et al NPL is only being incorporated to teach the missing limitation of “using a neural network ensemble.” However, Gabralla et al NPL does serve as an illustrative example of how ensemble approaches and ANFIS have been combined in the technology.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gabralla et al into the invention of Hegeman et al. The motivation for the skilled artisan in doing so is to gain the benefit of more accurate and reliable predictions.
With respect to claim 1, Yun et al NPL 
accessing the first prediction as input to generate a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS), thereby providing a more accurate prediction of the one or more properties than the first prediction (The abstract of Yun et al states, “a model to forecast short-term load is established by combining the radial basis function (RBF neural network with the adaptive neural fuzzy inference system (ANFIS) … This system integration will improve forecasting accuracy and overcome the defects of the RBF network.” Here, Yun et al NPL teaches using an artificial neural network (RBF) and then refining the results of that with ANFIS in order to achieve improved forecasting accuracy. The principle taught here renders the claimed limitation obvious, as the claimed limitation is directed to refining a first prediction with ANFIS, to achieve a second, more accurate prediction.) 
With respect to claim 1, Hegeman et al, as modified, discloses:
storing the second prediction on one or more non-transitory computer-readable storage media (obvious in view of combination; Paragraph 0042 of Hegeman et al states, “To store measurement data, or any kind of data, acquired by the DFA tool 200 … the electronics system 214 is provided with a flash memory 236.” It would be obvious to store the output prediction data on such a memory.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of 

With respect to claim 3, Hegeman et al, as modified, discloses:
wherein the first prediction and the second prediction are generated in real time (obvious in view of combination; Paragraph 0024 of Hegeman states, “Predicted values may also be advantageously used in real time …” Paragraph 0026 of Hegeman states, “so that the ANN can be used during downhole measurement processes to determine downhole fluid properties of extracted formation fluid samples in real time.”) 

With respect to claim 4, Hegeman et al, as modified, discloses:
wherein the one or more fluid sensors are optical sensors (See paragraph 0033 of Hegeman.)

With respect to claim 6, Hegeman et al, as modified, discloses:
wherein the one or more properties are selected from one or more of C1-C5 hydrocarbon concentration … (see paragraphs 0072 and 0080 of Hegeman)

With respect to claim 7, Hegeman et al, as modified, discloses:
wherein the one or more non-transitory computer-readable storage media has instructions stored which are executed by the one or more 

With respect to claim 8, Hegeman et al, as modified, discloses:
wherein the one or more non-transitory computer-readable media has instructions stored which are executed by the one or more processors; wherein the one or more non-transitory computer-readable storage media stores fluid data; wherein the ANFIS of the one or more processors generates the second prediction with the fluid data from the one or more non-transitory computer-readable storage media and the measurement of the one or more properties from the one or more fluid sensors (obvious in view of combination; Hegeman discloses memory and processors and various use cases for them (see, for example, paragraphs 0029, 0041-0042, 0044, 0071, 0073, 0081-0083, and 0088). Reading various types of 

With respect to claim 9, Hegeman et al, as modified, discloses:
receiving, via the one or more non-transitory computer-readable storage media from the one or more processors, data comprising the first prediction (obvious in view of combination; Hegeman discloses memory and processors and various use cases for them (see, for example, paragraphs 0029, 0041-0042, 0044, 0071, 0073, 0081-0083, and 0088). Reading various types of data and instructions into and out of non-transitory computer-readable storage media is obvious to one of ordinary skill in the art.)
storing, via the one or more non-transitory computer-readable storage media, the data comprising the first prediction (obvious in view of combination; Hegeman discloses memory and processors and various use cases for them (see, for example, paragraphs 0029, 0041-0042, 0044, 0071, 0073, 0081-0083, and 0088). Reading various types of data and instructions into and out of non-transitory computer-readable storage media is obvious to one of ordinary skill in the art.)

With respect to claim 10, Hegeman et al, as modified, discloses:
further comprising: transmitting the second prediction uphole (obvious in view of combination; As stated above, paragraph 0044 of Hegeman et al 

Independent claim 11 is similar to claim 1 above and is rejected for similar reasons. 

Dependent claim 13 is similar to claim 3 above and is rejected for similar reasons.

Dependent claim 14 is similar to claim 4 above and is rejected for similar reasons.

Dependent claim 16 is similar to claim 6 above and is rejected for similar reasons.

Dependent claim 17 is similar to claim 7 above and is rejected for similar reasons.

Dependent claim 18 is similar to claim 8 above and is rejected for similar reasons.



Independent claim 20 is similar to claim 1 above and is rejected for similar reasons.

With respect to claim 21, Hegeman et al, as modified, discloses: 
determining which of the one or more properties of the first prediction are below an uncertainty threshold (figure 12, reference 2012 of Hegeman et al shows an uncertainty value generator; figure 14, references 2210-2216 of Hegeman et al show storing of uncertainty data, determining consistency of measurements, determining quality of output data, and presenting uncertainty value in association with output data; paragraph 0090 of Hegeman et al state, “The data presenter 2014 then presents the uncertainty value in association with its respective output data (block 2216) … determine whether the certainty of the output data is sufficient to use the output data.” Determining whether data is below an uncertainty threshold is obvious to the determination of whether the certainty of the output data is sufficient to use.)
wherein the second prediction is generated for the one or more properties of the downhole fluid that are below the uncertainty threshold to improve the accuracy of the first prediction (obvious in view of combination; It’s been established by the secondary references that hybrid approaches 

Dependent claim 22 is similar to claim 21 above and is rejected for similar reasons.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al (US PgPub 20090030858) in view of Gabralla et al NPL (Gabralla, Lubna A.; Wahby, Talaat M.; Ojha, Varun K.; and Abraham, Ajith. (2014). Ensemble of Adaptive Neuro-Fuzzy Inference System Using Particle Swarm Optimization for Prediction of Crude Oil Prices. 2014 IEEE, 141-146.) and Yun et al NPL (Yun, Zhang; Quan, Zhou; Caixin, Sun; Shaolan, Lei; Yuming, Liu; and Yang, Song. (2008). RBF Neural Network and ANFIS-Based Short-Term Load Forecasting Approach in Real-Time Price Environment. IEEE Transactions on Power Systems, 23(2), 853-858.), as applied to claims 1, 3-4, 6-11, 13-14, and 16-22 above, and further in view of Perkins et al (US Pat 9851340).

With respect to claim 5, Hegeman et al, as modified, discloses:
The method of claim 4 (as applied to claim 4 above)
With respect to claim 5, Hegeman et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the optical sensors are analyte specific broadband filters
With respect to claim 5, Perkins et al discloses:
wherein the optical sensors are analyte specific broadband filters (obvious in view of combination; Paragraph 0017 of the applicant’s specification states, “The fluid sensors 52 can be optical sensors. In other examples, the fluid sensors 52 can be analyte specific broadband filters, for example HALLIBURTON® ICE CORE® sensors.” The abstract of Perkins et al discloses, “In some implementations, optical analysis systems use an integrated computational element (ICE) that includes a planar waveguide configured as an ICE core.” Furthermore, under the OTHER PUBLICATIONS section on page 2, Perkins et al discloses two 2013 references that teach ICE Core. In view of the applicant’s specification, the examiner will construe the disclosure of ICE Core to anticipate the claimed “analyte specific broadband filters,” since the applicant’s specification states that the HALLIBURTON ICE CORE sensors are an example of analyte specific broadband filters. As discussed above, Hegeman discloses optical sensors (paragraph 0033). It would be obvious to one of ordinary skill in the art to use ICE core sensors in place of the optical sensors, since the ICE core sensors appear to be an obvious replacement. The rationale for doing so is design incentives or market forces prompting variations. The prior art teaches a base device similar or 
With respect to claim 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Perkins et al into the invention of modified Hegeman et al. The motivation for the skilled artisan in doing so is to gain the benefit of identifying the presence and proportions of specific fluid components.

Dependent claim 15 is similar to claim 5 above and is rejected for similar reasons.

Response to Arguments
Applicant's arguments filed 09/14/21 have been fully considered but they are not persuasive.
The applicant’s drawing amendments have been accepted.
With respect to the 35 U.S.C. 101 rejection, the applicant argues:

    PNG
    media_image1.png
    604
    755
    media_image1.png
    Greyscale

The applicant’s argument is not persuasive because the applicant is contextualizing the amended concepts of the neural network ensemble and ANFIS under step 2A, prong two, as being indicative of integration into a practical application and adding significantly more than the judicial exception, as well as adding significant extra-solution activity, as well as linking the judicial exception to a particular technological environment or field of use. However, the concepts of neural network ensembles and ANFIS are techniques that recite mathematical concepts. They therefore fall under step 2A, prong one of the 101 analysis as being abstract. Using abstract data processing techniques in a sequential link to achieve better prediction outputs is, at most, an improvement in the judicial exception itself, not an improvement 
The applicant’s arguments with respect to 35 U.S.C. 103 are moot in view of the new grounds of rejection necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        12/25/21


/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865